Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Markham (US 20140155098) and Guo (US 20180017635).
Regarding claim 1, Josef discloses method performed by a user device, comprising: 
generating a session key in response to initiating a transaction (Para. 27 & 34; Client device obtains biometric samples from a user requesting secure communication session; the user can request a secure communications session with a server with an encryption key generated); 
collecting biometric reading data associated with the transaction (Para. 27, Client device obtains one or more biometric samples); 
converting the biometric reading data into a biometric code (Para. 29);
 generating a user payload based on the biometric code and the session key (Para. 36, Device can establish a secure communications session using the key, and client device can be configured to support a communications session where the device is encrypted using the encryption key; Also, para. 34); 
Josef also teaches transmitting the session key via a network connection separate from the magnetic transmitter (Disclosing short range telecommunication devices, such as Bluetooth, which are capable of transmitting session keys via a network connection separate from a magnetic transmitter).
Josef also discloses transmitting user payload (Para. 36).    
Josef fails to disclose transmitting the user payload via a magnetic transmitter.  However, Markham discloses a magnetic transmitter in a cell phone for the purpose of information sharing (Para. 457, Fig. 2, 200). 

Josef also fails to disclose wherein the magnetic transmitter comprises a magnetic sensor array having a plurality of magnetic flux components configured to generate a variable magnetic flux.  However, Guo discloses a magnetic sensor (magnetometer sensor 516, Para. 3 & 6) with a plurality of magnetic flux components (Cells 104-1 to 104-I are plurality), and variable magnetic flux (Para. 17, Fig. 2A and 2B, showing variable magnetic flux). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo’s magnetic sensor.  Doing so helps increase sensing capacity and capability on the device. 

Regarding claim 2, modifided Josef disclose comparing the biometric reading data with stored biometric reading data (Para. 30), but fails to disclose converting the biometric reading data into the biometric code in response to the biometric reading data not deviating beyond a failure threshold from the stored biometric reading data.
Official notice is hereby taken that the concept of converting the biometric reading data into the biometric code in response to the biometric reading data not deviating beyond a failure threshold from the stored biometric reading data is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, to have implemented the concept of converting the biometric reading data into the biometric code in response to the biometric reading data not deviating beyond a failure threshold from the stored biometric reading data because in doing so 
Regarding claim 4, modified Josef discloses ending the transaction in response to the biometric reading data deviating beyond the failure threshold from the stored biometric reading data (Para. 31, If the difference between the in-situ and canonical biometric codes is greater than the upper threshold difference value, the user is not authenticated).
Regarding claim 5, modified Josef fails to disclose generating the user payload based on the biometric code, the session key, and confidential information.  
Official notice is hereby taken that the concept of generating the user payload based on the biometric code, the session key, and confidential information is old and well known.  There, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with these features in order to enhance security of the payload before, during and after transmission, and to include information that is essential for transmission, such as credit card information. 
Regarding claim 7, modified Josef disclose where the biometric reading data is produced from at least one of: a heartrate scanner, a fingerprint scanner, an iris scanner, and a facial recognition scanner (Para. 18).
Regarding claim 10, modified Josef fails to disclose where the biometric reading data is collected using an ancillary device interfaced with the user device.
Official notice is hereby taken that the biometric reading data being collected using an ancillary device interfaced with the user device is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified the combination to include these features in order to create ease of use for capturing the 
Regarding claim 21, modified Josef fails to disclose where the flux components are calibrated based on a type of information to be transmitted by the magnetic transmitter. Official is hereby taken that the concept of configured to be calibrated based on a type of information to be transmitted by the magnetic transmitter is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef to include this feature because calibration allows the most precise sensing capability as transmitted by the magnetic transmitter.
Regarding claim 22, modified Josef discloses where each of the plurality of flux components are configured to be controlled by controlling at least one of a corresponding row and column of the magnetic sensor array (Guo, Fig. 1, Showing row and column; Para. 6 and 7, Control stage, 101-103 are different stages of control). 



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Markham (US 20140155098) and Guo, as applied to claim 1 above, further in view of Bae (US 20160063233). 
Regarding claim 8, modified Josef fails to disclose the heartrate scanner is at least one of a pulse oximeter or a sensor for an electrocardiogram or a magnetocardiography reading.  However, Bae discloses ECG waveform throughout.  

Regarding claim 9, modified Josef discloses wherein the biometric reading data comprises either an RR interval or a PP interval (see Bae).

Claims 11, 13, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Bowie (US 20170352213) and Guo. 
Regarding claim 11, Josef discloses a method performed by a receiver device (Para. 38-45), comprising: 
receiving a session key via a network separate from the magnetic receiver (Disclosing short range telecommunication devices, such as Bluetooth, which are capable of transmitting session keys via a network connection separate from a magnetic transmitter); 
accessing a stored biometric code produced from biometric reading data (Para. 38); 
producing a result from processing the user payload based on the stored biometric code 
and the session key (Para. 40); 
and completing a transaction based on the result meeting a criteria (Claim 15, Comparison criteria is met if the comparative difference value is less than a first threshold value).
Josef fails to disclose receiving a user payload from a user device via a magnetic receiver. However, Bowie teaches the use of a device to extract user payload (Fig. 4, 104) with the capability of receiving the payload via a magnetic receiver (Reader 430 is a magnetic receiver). 

Josef also fails to disclose wherein the magnetic transmitter comprises a magnetic sensor array having a plurality of magnetic flux components configured to generate a variable magnetic flux.  However, Guo discloses a magnetic sensor (magnetometer sensor 516, Para. 3 & 6) with a plurality of magnetic flux components (Cells 104-1 to 104-I are plurality), and variable magnetic flux (Para. 17, Fig. 2A and 2B, showing variable magnetic flux). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo’s magnetic sensor.  Doing so helps increase sensing capacity and capability on the device. 
DM2\93 82902.1TDK Ref. No. 99P24793-US-0-US9805-99P24793 / DM Ref. No. R3140-00003
Regarding claims 13 and 14, modified Josef fails to disclose where the result is a decoded user payload, and the criteria is whether the decoded user payload is an acceptable input for the transaction and wherein the decoded user payload is the acceptable input for the transaction when the decoded user payload is credit card transaction information that may be used for the transaction. 
Official notice is hereby taken that the concept of deciding user payload into an acceptable input for the transaction and where the decided user payload is acceptable input when the decided payload is credit card transaction information, is old and well known. Therefore, it would have been obvious to one of ordinary skill in the at the effective date of filing to have 
Regarding claim 23, modified Josef fails to disclose where the flux components are calibrated based on a type of information to be transmitted by the magnetic transmitter. Official is hereby taken that the concept of configured to be calibrated based on a type of information to be transmitted by the magnetic receiver is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef to include this feature because calibration allows the most precise sensing capability as transmitted by the magnetic transmitter.
Regarding claim 24, modified Josef discloses where each of the plurality of flux components are configured to be controlled by controlling at least one of a corresponding row and column of the magnetic sensor array (Guo, Fig. 1, Showing row and column; Para. 6 and 7, Control stage, 101-103 are different stages of control). 


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Bowie (US 20170352213) and Guo, as applied to claim 11 above, further in view of Sovio (US 20110235799). 
Regarding claim 12, Josef fails to discloses where the result is a matching payload, and the criteria is whether the matching payload matches the user payload.  However, Sovio discloses a communication network that connects a personal equipment and personal computer with criterion application rules for matching payload (Para. 57, with Para. 3, 4, 7-9, Claim 11). 
. 



Claims 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Tomlinson (US 20170324554) and Guo. 
Regarding claim 15, Josef discloses a method, comprising:
Generating a session key in response to initiating a transaction (Para. 27 & 34; Client device obtains biometric samples from a user requesting secure communication session; the user can request a secure communications session with a server with an encryption key generated);
collecting biometric reading data associated with a user (Para. 27, Client device obtains one or more biometric samples); 
converting the biometric reading data into a biometric code (Para. 29); 
generating a user payload based on the biometric code and the session key (Para. 36, Device can establish a secure communications session using the key, and client device can be configured to support a communications session where the device is encrypted using the encryption key; Also, para. 34);; 
accessing, at the receiver, a stored biometric code produced from stored biometric reading data associated with the user (Server, Para. 38-4, Serves as receiver; Para. 38); 
(Para. 40); 
and completing the transaction based on the result meeting a criteria (Claim 15; Para. 40, Server can be configured to support a communications session in which all communications to and from the server are encrypted using the encryption key).
and  50Josef teaches DM2\93 82902.1TDK Ref. No. 99P24793-US-0-US9805-99P24793 / DM Ref, No. R3140-00003sending the session key via a network connection separate from the magnetic transmitter (Disclosing short range telecommunication devices, such as Bluetooth, which are capable of transmitting session keys via a network connection separate from a magnetic transmitter).
Josef fails to disclose a transmitter that can generate a session key.  However, Tomlinson discloses a transmitter that generates a random number generator and session (3a, with 23 and 15). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with magnetic transmitter and public key session key generator of Tomlinson. Doing so helps increase security during the transaction between device communication. 
Josef also fails to disclose sending, from the transmitter to a receiver, the user payload via a magnetic transmitter. However, Tomlinson teaches that a user can send information between the transmitter and receiver via a magnetic transmitter (Fig. 1, between transceivers 4a and 4b). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Tomlinson, in order to ensure that the user is able to transport securely and safely important financial information. 

It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo’s magnetic sensor.  Doing so helps increase sensing capacity and capability on the device. 
Regarding claim 25, modified Josef fails to disclose where the flux components are calibrated based on a type of information to be transmitted by the magnetic transmitter. Official notice is hereby taken that the concept of configured to be calibrated based on a type of information to be transmitted by the magnetic transmitter is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef to include this feature because calibration allows the most precise sensing capability as transmitted by the magnetic transmitter.
Regarding clam 26, modified Josef discloses where each of the plurality of flux components are configured to be controlled by controlling at least one of a corresponding row and column of the magnetic sensor array (Guo, Fig. 1, Showing row and column; Para. 6 and 7, Control stage, 101-103 are different stages of control). 



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Tomlinson (US 20170324554), as applied to claim 15, further in view of Guo (US 20170090003). 
Regarding claim 16, modified Josef fails to disclose where the magnetic transmitter is a magnetoresistance array. However, Guo teaches that a sensor assembly that is part of a transmitter may include a magnetoresistance array (Para. 31). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo, in order that the security might improve given the electrical resistance when an external magnetic field is applied to the material (Para. 31). 
Regarding claim 17, modified Josef fails to disclose where the biometric reading data is collected using a laser emitting diode.  However, Guo discloses the use of laser diode for a transmitter/receiver pair used with the magnetic sensor (Para. 91). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo, in order to detect proper alignment of the user application for biometric reading (Para. 91). 


Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Josef (US 20110047377), in view of Tomlinson (US 20170324554) and Guo (US 20170090003). 
Regarding claim 29, Josef discloses a method, comprising:
Generating a session key in response to initiating a transaction (Para. 27 & 34; Client device obtains biometric samples from a user requesting secure communication session; the user can request a secure communications session with a server with an encryption key generated);
collecting biometric reading data associated with a user (Para. 27, Client device obtains one or more biometric samples); 
converting the biometric reading data into a biometric code (Para. 29); 
generating a user payload based on the biometric code and the session key (Para. 36, Device can establish a secure communications session using the key, and client device can be configured to support a communications session where the device is encrypted using the encryption key; Also, para. 34);; 
accessing, at the receiver, a stored biometric code produced from stored biometric reading data associated with the user (Server, Para. 38-4, Serves as receiver; Para. 38); 
producing a result from processing the user payload based on the stored biometric code and the session key (Para. 40); 
and completing the transaction based on the result meeting a criteria (Claim 15; Para. 40, Server can be configured to support a communications session in which all communications to and from the server are encrypted using the encryption key).
and  50Josef teaches DM2\93 82902.1TDK Ref. No. 99P24793-US-0-US9805-99P24793 / DM Ref, No. R3140-00003sending the session key via a network connection separate from the magnetic transmitter (Disclosing short range telecommunication devices, such as Bluetooth, which are capable of transmitting session keys via a network connection separate from a magnetic transmitter).
Josef fails to disclose a transmitter that can generate a session key.  However, Tomlinson discloses a transmitter that generates a random number generator and session (3a, with 23 and 15). 

Josef also fails to disclose sending, from the transmitter to a receiver, the user payload via a magnetic transmitter. However, Tomlinson teaches that a user can send information between the transmitter and receiver via a magnetic transmitter (Fig. 1, between transceivers 4a and 4b). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Tomlinson, in order to ensure that the user is able to transport securely and safely important financial information. 
Modified Josef fails to disclose where the magnetic transmitter is a magnetoresistance array. However, Guo teaches that a sensor assembly that is part of a transmitter may include a magnetoresistance array (Para. 31). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo, in order that the security might improve given the electrical resistance when an external magnetic field is applied to the material (Para. 31). 
Modified Josef fails to disclose where the biometric reading data is collected using a laser emitting diode.  However, Guo discloses the use of laser diode for a transmitter/receiver pair used with the magnetic sensor (Para. 91). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Josef with Guo, in order to detect proper alignment of the user application for biometric reading (Para. 91). 

Allowable Subject Matter
Claim 27-28 allowed.
Claims 3, 6, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691